Per Curiam.

After the Court of Appeals, by its order and judgment of October 30. 1957, reversed the judgment of the trial court and remanded the cause with instructions to overrule defendant’s motion for modification of the judgment of custody, nothing remained in the appellate court on which it could act, and it was without jurisdiction to consider the defendant’s motion of December 26, 1957, grant the rehearing, and dismiss the appeal for failure to comply with Section 3109.07, Revised Code. See, also, Mantho v. Board of Liquor Control, 162 Ohio St., 37.
Accordingly, the judgment of the Court of Appeals is reversed.

Judgment reversed.

Weyganut, C. J., Zimmerman, Taet, Matthias, Bell, Herbert and Peck, JJ., concur.